Case: 11-50415     Document: 00511978123         Page: 1     Date Filed: 09/07/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 7, 2012
                                     No. 11-50415
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

MICHAEL L. MACGOWAN, JR.,

                                                  Plaintiff-Appellant

v.

KELLY COX; DERRICK SHYROCK,

                                                  Defendants-Appellees


                   Appeals from the United States District Court
                         for the Western District of Texas
                               USDC No. 1:11-CV-22


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
        Michael L. Macgowan, Jr., filed a pro se suit in federal court alleging
admiralty jurisdiction. Macgowan alleged that he rescued a jet ski drifting on
Lake LBJ, and he sought $3,000, half the value of the vessel, as a salvage fee.
The district court found that Lake LBJ was a landlocked lake, bounded by
impassible dams on both ends, and located entirely within a single state. For
these reasons, the district court found that Lake LBJ is not a navigable



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50415    Document: 00511978123      Page: 2    Date Filed: 09/07/2012

                                   No. 11-50415

waterway for the purpose of admiralty jurisdiction, and dismissed the case for
lack of subject matter jurisdiction.
      Macgowan argues that the district court erred in dismissing his suit. A
district court’s dismissal for lack of subject-matter jurisdiction is reviewed de
novo. Musslewhite v. State Bar of Texas, 32 F.3d 942, 945 (5th Cir. 1994). In
Guillory v. Outboard Motor Corp., 956 F.2d 114, 115 (5th Cir. 1992), this court
held that Crooked Creek Reservoir, a body of water contained within Louisiana
and blocked by dams, was not a navigable waterway for admiralty jurisdiction
purposes because interstate travel through the waterway was not possible.
Given the findings of the district court and Macgowans’s concessions, Lake LBJ
is not part of a waterway through which interstate travel is possible.           The
district court did not err in dismissing this action for lack of jurisdiction.
      AFFIRMED.




                                         2